Citation Nr: 1636704	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a cervical spine disability, to include myositis and spondylosis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to a lumbar spine disability.

5.  Entitlement to service connection for a lumbar spine disability.  

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for a chronic disability manifesting as mandibular pain, to include mastoiditis.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.  

11.  Entitlement to service connection for bilateral shoulder disability.

12.  Entitlement to service connection for bilateral hip disability.

13.  Entitlement to service connection for bilateral ankle disability.

14.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision as to tinnitus, hearing loss, cervical spine disability, lumbar spine disability, and acquired psychiatric disability, as well as a June 2015 rating decision as to sleep apnea and mastoiditis, and a February 2016 rating decision as to the left knee, right knee, ankles, shoulders, hips, eyes, PTSD, and TDIU.  All of the rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to service connection for bilateral hearing loss, cervical spine disability, lumbar spine disability, acquired psychiatric disability to include PTSD, obstructive sleep apnea, a chronic disability manifested by mandibular pain, left knee disability, right knee disability, eye disability, bilateral shoulder disability, bilateral hip disability, and bilateral ankle disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015); 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating assignable for tinnitus, and neither the record nor the Veteran has raised a basis for referral for consideration of an extraschedular rating.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

The appeal for a higher initial rating for tinnitus arises from the Veteran's disagreement with the initial evaluation assigned to his service-connected disability.  Once service connection has been granted the claim has been substantiated, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as initial rating assigned for disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

The Veteran's service treatment records, VA treatment records, and some private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) records have also been obtained.  38 C.F.R. § 3.159(c)(2).  The Board recognizes that additional private treatment records exist but have not been obtained.  However, in this case, the Veteran's claim is denied as a matter of law, and remanding to obtain additional treatment records is unnecessary, as it would not result in a benefit flowing to the Veteran and would only serve to delay adjudication.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

VA examinations were conducted in June 2012 and December 2015.  The record does not reflect that the examinations were inadequate for purposes of rating the Veteran's tinnitus.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder or obtained a medical history from the Veteran, conducted an examination of the Veteran, and provided findings relevant to the criteria for rating tinnitus.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Increased Rating for Tinnitus

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial rating case, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A VA audio examination was conducted in June 2012.  The Veteran asserted that his tinnitus interferes with his concentration and bothers him in silent environments or at night.  His tinnitus was described as a constant high-pitched sound on both ears.

A second VA examination was conducted in December 2015.  The Veteran reported recurrent tinnitus, mainly in the right ear.  He stated that it impacted the ordinary conditions of daily life in that he avoids very quiet settings because of his tinnitus.  

The Veteran is currently assigned a 10 percent rating for tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The 10 percent rating is the maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, DC 6260.  A single rating is warranted for tinnitus regardless of whether it is unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260, Note (2).  Because the Veteran is already receiving the maximum schedular rating for tinnitus, it is not possible to increase his rating.  The amount of time the Veteran has experienced his disability prior to being service-connected does not affect the rating assigned.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.  However, an extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, the U.S. Court of Appeals for Veterans Claims (CVAC) noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the CAVC stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the schedular rating is adequate.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for tinnitus is inadequate.  A high-pitched sound and the distraction caused by such a sound, including in quiet areas or at night, are contemplated by the rating schedule.  See 38 C.F.R. § 4.97, DC 6260, Note (2).  As the diagnostic criteria adequately describe the severity and symptomatology competently related to the Veteran's tinnitus, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not demonstrate, that his sole service-connected tinnitus alone prevents him from obtaining or retaining substantially gainful employment.  Therefore, the issue of entitlement to a TDIU due to tinnitus alone has not been raised.  The issue of entitlement to a TDIU due to the various disabilities for which the Veteran has claimed service connection is the subject of the remand below.  


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.  


REMAND

In the June 2012 VA examination, the Veteran asserted that he was treated by a Dr. R. for his cervical spine disability.  This appears to be the same Dr. R.R.Q., who is identified in the Veteran's application to the Social Security Administration (SSA) for disability benefits.  Although some records from Dr. R.R.Q. are associated with the claims file in connection with the Veteran's SSA records, these records are limited and do not discuss the Veteran's cervical spine disability, sleep apnea, lumbar disability, or mastoiditis.  Additionally, a letter from Dr. N.O.V. was received in November 2011.  Although this letter discussed the Veteran's lumbar and cervical spine conditions, as well as hearing loss, thus indicating Dr. N.O.V. was treating the Veteran for these conditions, records of this treatment are not associated with the claims file.  The Veteran has also indicated psychiatric treatment at P.I.C in multiple points in the record.  In order to ensure a complete medical record, an attempt should also be made to obtain complete treatment records from Dr. V.V.R., Dr. J.S.C., and medical hospitals I.H.P. and F.H.P., which are also identified in the Veteran's application for disability benefits from the SSA.  Upon remand, an attempt should be made to obtain records from Dr. R.R.Q., Dr. N.O.V., Dr. V.V.R., Dr. J.S.C., and medical hospitals P.I.C., I.H.P. and F.H.P. related to the Veteran's treatment, as well as any other private treatment provider identified by the Veteran.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).    

A May 2003 VA examination as to lumbar spine disability and psychiatric disability, as well as a December 2015 psychiatric examination, do not contain a nexus opinion, and are thus inadequate.  The Board notes that the record contains competent evidence of lumbar spine and psychiatric disabilities, as well as an assertion that the lumbar pain is due to carrying heavy equipment in service, and the psychiatric disability is secondary to the lumbar spine disability or is due to incidents in service involving fire range training or going through a gas chamber, which is in favor of conducting a VA examination.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The claims folder should also be updated to include VA treatment records compiled since February 5, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran filed a March 2016 notice of disagreement (NOD) with the February 2016  rating decision as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability, service connection for bilateral shoulder disability, service connection for bilateral hip disability, service connection for bilateral ankle disability, service connection for PTSD, and  entitlement to a TDIU.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.   Obtain all treatment records for the Veteran from the VA Caribbean Healthcare System and all associated outpatient clinics dated from February 5, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After obtaining any appropriate authorization, request relevant records from any private medical provider who has treated the Veteran for his claimed conditions, to specifically include Dr. R.R.Q., Dr. N.O.V, Dr. V.V.R., Dr. J.S.C., as well as medical hospitals I.H.P., F.H.P. and P.I.C., and any other treatment provider that the Veteran identifies.  Please note that Dr. R.R.Q., Dr. V.V.R., Dr. J.S.C., and medical hospitals I.H.P. and F.H.P. are identified in the Veteran's application for SSA benefits, Dr. N.O.V. provided a letter received in November 2011, and the P.I.C. has been identified in the May 2003 VA examination and a statement by the Veteran received in February 2016.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  After completion of the action requested above, schedule the Veteran for a VA examination.  After reviewing the claims file, to include this remand, the examiner is asked to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a lumbar spine disability that is caused by or otherwise related to service, to include lifting and carrying heavy equipment;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder, to include PTSD, that is caused by or otherwise related to service, to include as due to being pushed or nearly hit by a loaded gun during fire range training or going through a gas chamber in service, as noted in an October 2015 statement;

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder, to include PTSD, that is caused or aggravated (permanently worsened beyond the natural progression) by his lumbar spine disability.

Any opinion offered must be supported by a complete rationale.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (to include as to the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD), and return the case to the Board.  Although the issue of entitlement to service connection for PTSD was the subject of a February 2016 rating decision, the Board finds that the adjudication of that issue was part and parcel of the already developed pending appeal for service connection for an acquired psychiataric disability, per Clemons v. Shinseki, 23 Vet. App. 1 (2009).

5.  Provide the Veteran with a statement of the case (SOC) on the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability, service connection for bilateral shoulder disability, service connection for bilateral hip disability, service connection for bilateral ankle disability, and entitlement to a TDIU.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issue or issues are certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


